



COURT OF APPEAL FOR ONTARIO

CITATION: 1583881 Ontario Limited v. Genesis Express and
    Logistics Inc., 2018 ONCA 994

DATE: 20181205

DOCKET: M49805 / M49826 / M49698

Lauwers J.A. (Motion Judge)

BETWEEN

1583881 Ontario Limited

Moving Party
    (Appellant by Appeal)

and

Genesis Express and
    Logistics Inc.

(Respondent
    by Appeal) Responding Party

Joel Laramie, for the moving party

Phillip S. Chandler, for the responding party

Heard: November 29, 2018

REASONS FOR DECISION

[1]

Joel Laramie is the sole shareholder of the appellant, 1583881 Ontario
    Limited, and moves for permission to represent the company. Mr. Chandler did
    not seriously contest this motion. I therefore grant leave to Mr. Laramie to
    represent 1583881 Ontario Limited in the appeal.

[2]

Because 1583881 Ontario Limited seeks to appeal from a decision of the
    Divisional Court, it must obtain leave from this court by a motion in writing.

[3]

Genesis Express moves for security for costs under r. 56.01(1)(d) of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194, on the basis that the
    appellant is a corporation or a nominal plaintiff or applicant, and there is
    good reason to believe that the plaintiff or applicant has insufficient assets
    in Ontario to pay the costs of the defendant or respondent. This rule feeds
    into r. 61.06, which permits an appellate court to order security for costs.

[4]

Genesis seeks security for costs in the amount of $1,500 in relation to
    the costs order for the small claims court action, $3,406.95 in relation to the
    appeal to the Divisional Court, and $2,000 towards preparation of responding
    materials on the motion for leave to appeal.

[5]

In my view, Genesis Express has established a reasonable basis for an
    order for security for costs and has made a modest request. I decline, however,
    to require 1583881 Ontario Limited to post security for costs for the argument
    of the appeal itself, since leave has not yet been granted.

[6]

Accordingly, 1583881 Ontario Limited will post security for costs with
    the court in the amount of $6,906.95 before the motion for leave to appeal is
    sent to a panel for disposition.

P. Lauwers J.A.


